Opinion issued October 17, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00063-CR
                           ———————————
                  ANRAY LASARD WOODARD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-057114A


                         MEMORANDUM OPINION

      A jury found appellant, Anray Lasard Woodard, guilty of the offense of

burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1), (c)(2) (West

2011). The trial court then found the allegations in an enhancement paragraph true

and sentenced him to 20 years in prison and a fine of $5,000. See TEX. PENAL
CODE ANN. § 12.42(b), (f) (West Supp. 2012). Appellant timely filed a notice of

appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,


                                          2
826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1   Attorney David Stiller must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3